This opinion will be unpublished and
                        may not be cited except as provided by
                        Minn. Stat. § 480A.08, subd. 3 (2014).

                             STATE OF MINNESOTA
                             IN COURT OF APPEALS
                                   A16-0145

                          John Excel Arradondo, petitioner,
                                     Appellant,

                                         vs.

                       Tom Roy, Commissioner of Corrections,
                                  Respondent.

                              Filed September 6, 2016
                                     Affirmed
                              Smith, Tracy M., Judge

                             Anoka County District Court
                              File No. 02-CV-15-3540

John Excel Arradondo, Lino Lakes, Minnesota (pro se appellant)

Lori Swanson, Attorney General, Rachel E. Bell, Assistant Attorney General, St. Paul,
Minnesota (for respondent)

      Considered and decided by Larkin, Presiding Judge; Smith, Tracy M., Judge; and

Klaphake, Judge.

                       UNPUBLISHED OPINION

SMITH, TRACY M., Judge

      Appellant John Excel Arradondo challenges the district court’s denial of his

petition for a writ of habeas corpus. Because Arradondo cannot challenge his original



 Retired judge of the Minnesota Court of Appeals, serving by appointment pursuant to
Minn. Const. art. VI, § 10.
sentence through a habeas corpus petition and the record contains no evidence that the

Minnesota Department of Corrections (DOC) failed to properly administer Arradondo’s

sentence or violated Arradondo’s due-process rights, we affirm.

                                           FACTS

         Following charges that he entered a home without permission and sexually

assaulted a woman and her teenage daughter, Arradondo pleaded guilty to one count of

third-degree criminal sexual conduct and was sentenced to 36 months in prison and 10

years of conditional release. He was also required to register as a predatory offender.

         After completing his term of imprisonment and his supervised-release term,

Arradondo began serving his ten-year conditional-release term.1 Some two years later,

the DOC revoked Arradondo’s release for 60 days because he had lost his housing as a

result of a tornado. Following that revocation, Arradondo was released again, subject to

new conditions.

         In September 2014, Arradondo was apprehended for alleged violation of release

conditions, and the DOC provided Arradondo with notice of a revocation hearing. The

DOC alleged that Arradondo had violated the conditions of his release by (1) being

terminated from outpatient sex-offender treatment; (2) possessing a smart phone;

(3) possessing pornographic images on the smart phone; (4) using social media;

(5) drinking alcohol; and (6) failing to inform his agent of a sexual relationship. At the

revocation hearing, Arradondo was represented by a public defender and admitted that he

violated several conditions of his release. The DOC determined that Arradondo’s sex-

1
    Arradondo’s conditional-release term is set to expire on September 5, 2018.

                                              2
offender treatment should be completed in custody and revoked Arradondo’s release for

270 days.

      In June 2015, the DOC held a hearing to assess Arradondo’s progress and

extended Arradondo’s revocation by 365 days to allow him to complete sex-offender

treatment in custody. Arradondo then filed a petition for a writ of habeas corpus in

district court. The district court denied Arradondo’s habeas corpus petition without a

hearing, determining that (1) Arradondo’s due-process rights were not violated;

(2) supervised and conditional release do not violate ex post facto principles;

(3) Arradondo’s conditions of release do not violate the prohibition against double

jeopardy; and (4) Arradondo cannot challenge his original sentence through a petition for

habeas corpus.

      Arradondo appeals.

                                    DECISION

      A writ of habeas corpus is a statutory remedy that allows an inmate “to obtain

relief from imprisonment or restraint.” Minn. Stat. § 589.01 (2014). The petitioner bears

the burden to show the illegality of his detention. State ex rel. Pollard v. Roy, 878
N.W.2d 341, 343 (Minn. App. 2016), review granted (Minn. June 29, 2016). “The

district court’s findings in ruling on a petition for habeas corpus are entitled to great

weight and will be upheld if reasonably supported by the evidence.” Rud v. Fabian, 743
N.W.2d 295, 297 (Minn. App. 2007). But we review questions of law, including the

interpretation and application of a statute, de novo. Pollard, 878 N.W.2d at 343-44; Rud,
743 N.W.2d at 298.


                                           3
A.     Challenge to Original Sentence

       Throughout his brief, Arradondo challenges the legality of his original sentence,

specifically the ten-year conditional-release term and the predatory-offender-registration

requirement. But habeas corpus “may not be used as a substitute for . . . [an] appeal; as a

motion to correct, amend, or vacate; or as a cover for a collateral attack upon a

judgment.” Breeding v. Swenson, 240 Minn. 93, 96, 60 N.W.2d 4, 7 (1953). Arradondo

cannot challenge his original sentence through a petition for habeas corpus. See id.

       Moreover, Arradondo is incorrect that his original sentence was unlawful. At the

time of Arradondo’s offense, Minnesota required a sex offender to serve a ten-year

conditional-release term following completion of the offender’s executed sentence, see

Minn. Stat. § 609.3455, subd. 6 (Supp. 2005); Pollard, 878 N.W.2d at 343, and required

the offender to register as a predatory offender, see Minn. Stat. § 243.166, subd. 1b

(Supp. 2005).    Imposing these requirements therefore did not unlawfully increase

Arradondo’s penalty, as he suggests. Arradondo’s original sentence was proper.

B.     Challenge to Implementation of Sentence

       Arradondo also challenges the DOC’s implementation of his sentence. Judicial

review of the DOC’s implementation of a sentence may be obtained through a petition for

a writ of habeas corpus. State v. Schnagl, 859 N.W.2d 297, 303 (Minn. 2015). Although

it is not clear from his brief, Arradondo appears to assert that the DOC lacked authority to

revoke his release because his two-thirds term of imprisonment represents his

“mandatory maximum sentence.” We disagree.


                                             4
       Arradondo’s sentence consists of (1) a term of imprisonment; (2) a supervised-

release term; and (3) a conditional-release term. See Minn. Stat. § 244.101, subd. 1

(2004) (explaining that an executed sentence consists of a term of imprisonment and a

supervised-release term); Minn. Stat. § 609.3455, subd. 6 (requiring sex offenders to

serve a ten-year conditional-release term).        The term of imprisonment therefore

represents only one part of Arradondo’s sentence and not his “mandatory maximum

sentence.” In addition, the DOC “may not dismiss an offender on conditional release

from supervision until the offender’s conditional release term expires.” Minn. Stat.

§ 609.3455, subd. 8(a) (Supp. 2005).         The DOC retains authority to implement

Arradondo’s sentence and cannot dismiss Arradondo’s conditional release, as Arradondo

requests, until his conditional-release term expires. See id.

       Although Arradondo generally challenges the revocation of his conditional

release, he does not challenge any specific condition of his release or the DOC’s

determination that he violated those conditions. The DOC has “broad discretion” when

imposing release conditions and making release decisions.         State v. Schwartz, 628
N.W.2d 134, 142 n.4 (2001); see Minn. Stat. § 609.3455, subd. 8(b) (Supp. 2005) (stating

that the DOC may impose any conditions it “considers appropriate”). When an offender

fails to meet a condition of release, the DOC may revoke conditional release “and order

that the offender serve all or a part of the remaining portion of the conditional release

term in prison.” Minn. Stat. § 609.3455, subd. 8(b). Given Arradondo’s admission that

he failed to observe several conditions of his release, the DOC had the authority to revoke

Arradondo’s conditional release and order him to “serve all or a part of the remaining


                                              5
portion of the conditional release term in prison.” See id. The record contains no

evidence that the DOC improperly administered Arradondo’s sentence.

C.    Due Process

      Finally, Arradondo argues that the DOC’s decision to revoke his conditional

release and his continuing confinement violate his due-process rights. A writ of habeas

corpus “may . . . be used to raise claims involving fundamental constitutional rights.”

State ex rel. Guth v. Fabian, 716 N.W.2d 23, 26 (Minn. App. 2006), review denied

(Minn. Aug. 15, 2006).

      The revocation of parole or conditional release implicates a protected liberty

interest. State v. Beaulieu, 859 N.W.2d 275, 280 (Minn. 2015), cert. denied, 136 S. Ct.
92 (2015); see Morrissey v. Brewer, 408 U.S. 471, 482, 92 S. Ct. 2593, 2601 (1972). The

DOC must therefore provide an offender with due process of law when revoking release.

Minn. Stat. § 244.05, subd. 2 (2014). “The fundamental requirement of due process is

the opportunity to be heard at a meaningful time and in a meaningful manner.” Beaulieu,
859 N.W.2d at 280 (quotations omitted). To satisfy the due-process requirement, the

DOC must provide (1) written notice of the claimed violations; (2) disclosure of the

evidence against the offender; (3) the “opportunity to be heard in person and to present

witnesses and documentary evidence”; (4) the opportunity to cross-examine adverse

witnesses; (5) “a neutral and detached hearing body”; and (6) a written statement

detailing the evidence relied upon and the reasons for revoking release. Id. (quoting

Morrissey, 408 U.S. at 489, 92 S. Ct. at 2604) (quotation marks omitted).




                                            6
      Arradondo generally asserts that his due-process rights were violated, but alleges

no violations of any of the above due-process requirements. Based on the record, we

conclude that the DOC satisfied the due-process requirements because Arradondo

received (1) written notice of the claimed violations; (2) disclosure of the DOC’s

evidence against him; (3) an opportunity to participate in the hearing and present

evidence; (4) an opportunity to cross-examine witnesses; (5) a neutral hearing officer;

and (6) a written summary of the DOC’s decision. See id. And contrary to Arradondo’s

assertion, the revocation of conditional release was supported by facts in the record, as

well as Arradondo’s admission that he violated several conditions of his release. Finally,

there is no evidence that the DOC failed to follow its own regulations, as Arradondo

asserts. We can discern no violation of Arradondo’s due-process rights.

      Affirmed.




                                            7